DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Receipt is acknowledged of a 371 of international PCT application.
Response to Amendment
Applicant’s cancellation of Claims 9 and 18, has overcome the drawing objection previously set forth in non-final office action dated 02/02/2022. Therefore, the objection has been withdrawn.
Applicant’s cancellation of Claim 12,  has overcome previous 35 U.S.C. § 112(d) rejection set forth in non-final office action dated 02/02/2022. Therefore, the rejection has been withdrawn.
The Applicant originally submitted Claims 1-18 in the application. In the present response, the Applicant amended Claims 1, 11 and 13, and cancelled Claims 6-9, 12 and 16-18. Accordingly, claims 1-5, 10-11 and 13-15 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 04/29/2022, with respect to rejection of Claim 1 under 35 U.S.C. § 102(a)(1) and Claims 11 and 13 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further search and consideration, a new grounds of rejection has been set forth below necessitated by Applicant’s amendment to Claims 1, 11 and 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 4 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Jairazbhoy et al (US 5,986,884). 
Regarding Claim 1, Jairazbhoy (In Fig 8) discloses an arrangement (printed circuit board, Col 2, II. 6-8) comprising: 
a circuit carrier board (10);  
at least one electrical/electronic component (50) mounted on the circuit carrier board (10), (Fig 8); 
 	a metal heat sink (16, Col 2, II. 8-10) arranged under the circuit carrier board (10) and connected to the circuit carrier board (10) in a thermally conductive manner (Fig 8), and 
a heat pipe (cavity with 45 and cavity with 16, filled with 22) positioned between the circuit carrier board (10) and the metal heat sink (16), 
wherein the circuit carrier board (10) has, in a direction facing the metal heat sink (16), a partially open structure (opening structure within 45 facing 16), (Fig 8), 
wherein the metal heat sink (16) has, in a direction facing the circuit carrier board (10), a partially open structure (opening structure within 16 facing 10), (Fig 8), and 
wherein the partially open structure of the circuit carrier board (10) and the partially open structure of the metal heat sink (16), when joined, form the heat pipe (cavity with 45 and cavity with 16, filled with 22), (Fig. 8).
Regarding Claim 2, Jairazbhoy discloses the limitations of Claim 1 however Jairazbhoy (In Fig 8) further discloses wherein the heat pipe (cavity with 45 and cavity with 16, filled with 22) is arranged beneath the electrical/electronic component (50), (Fig 8).
Regarding Claim 4, Jairazbhoy discloses the limitations of Claim 1 however Jairazbhoy (In Fig 8) further discloses wherein the electrical/electronic component (50) is a power semiconductor (Col 1, II. 14-16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 3 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over Jairazbhoy in view of Hardesty (US 2009/0101308).
Regarding Claim 3, Jairazbhoy discloses the limitations of Claim 1 however Jairazbhoy does not disclose wherein the heat pipe is a pulsating heat pipe.
Instead Hardesty (In Fig 2) teaches wherein the heat pipe (20/22/10a/14) is a pulsating heat pipe (¶ 30, II. 16-21).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Jairazbhoy with Hardesty with a pulsating heat pipe to benefit from use of a looped structure allowing evaporation and condensation at bend locations along the length of the pipe, providing greater surface area for heat to be absorbed or radiated (Hardesty, ¶ 5, II. 18-21).
Regarding Claim 5, Jairazbhoy discloses the limitations of Claim 1 however Jairazbhoy does not disclose wherein the heat pipe has a meandering course or a concentrically wound, near circular course.
Instead Hardesty (In Fig 2) teaches wherein the heat pipe (20/22/10a/14) has a meandering course (Fig 2) or a concentrically wound, near circular course.
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Jairazbhoy with Hardesty with the heat pipe having a meandering path to benefit from allowing evaporation and condensation at bend locations along the length of the pipe, providing greater surface area for heat to be absorbed or radiated (Hardesty, ¶ 5, II. 18-21).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Jairazbhoy in view of Neidig et al (US 4,727,454).
Regarding Claim 10, Jairazbhoy discloses the limitations of Claim 1 however Jairazbhoy does not disclose wherein the circuit carrier board is a direct copper bonding substrate board.
Instead Neidig (In Fig 5) further discloses wherein the circuit carrier board (2) is a 
direct copper bonding substrate board (Col 3, II. 12-20).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Jairazbhoy with Neidig with the circuit carrier board being a direct copper bonding substrate board to benefit from providing a simple substrate construction structure when smaller power losses below 100 W must be distributed (Neidig, Col  3, II. 20-22).
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Jairazbhoy in view of Yoshida et al (US 2009/0090490).
Regarding Claim 11, Regarding Claim 11, Jairazbhoy (In Fig 8) discloses 
an arrangement (printed circuit board, Col 2, II. 6-8) having: 
a circuit carrier board (10); 
at least one electrical/electronic component (50) mounted on the circuit carrier board (10), (Fig 8); and 
a metal heat sink (16, Col 2, II. 8-10) arranged under the circuit carrier board (10) and connected to the circuit carrier board (10) in a thermally conductive manner (Fig 8), and 
a heat pipe (cavity with 45 and cavity with 16, filled with 22) positioned between the circuit carrier board (10) and the metal heat sink (16), (Fig 8) 
wherein the circuit carrier board (10) has, in a direction facing the metal heat sink (16), a partially open structure (opening structure within 45 facing 16), (Fig 8), 
wherein the metal heat sink (16) has, in a direction facing the circuit 3carrier board (10), a partially open structure (opening structure within 16 facing 10), (Fig 8), and 
wherein the partially open structure of the circuit carrier board (10) and the partially open structure of the metal heat sink (16), when joined, form the heat pipe (cavity with 45 and cavity with 16, filled with 22).
However Jairazbhoy is silent with respect to semiconductor power component being a power converter.
Instead Yoshida (In Fig 3) discloses a semiconductor device (21) that is a power converter (¶ 33, II. 1-3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Jairazbhoy with Yoshida by a semiconductor power inverter to benefit from providing electricity as a source of motive power to drive motors of an electric vehicle (Yoshida, ¶ 2, II. 10-14, ¶ 3, II. 1-3).
Claims 13-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Jairazbhoy in view of Walter-Robinson (US 2017/0057650).
Regarding Claim 13, Jairazbhoy (In Fig 8) discloses an arrangement (printed circuit board, Col 2, II. 6-8) comprising: 
a circuit carrier board (10); 
at least one electrical/electronic component (50) mounted on the circuit carrier board (10), (Fig 8); and 
a metal heat sink (16, Col 2, II. 8-10) arranged under the circuit carrier board (10) and connected to the circuit carrier board (10) in a thermally conductive manner (Fig 8), and 
a heat pipe (cavity with 45 and cavity with 16, filled with 22) positioned between the circuit carrier board (10) and the metal heat sink (16), (Fig 8), 
wherein the circuit carrier board (10) has, in a direction facing the metal heat sink (16), a partially open structure (opening structure within 45 facing 16), (Fig 8), 
wherein the metal heat sink (16) has, in a direction facing the circuit carrier board (10), a partially open structure (opening structure within 16 facing 10), (Fig 8), and 
wherein the partially open structure of the circuit carrier board (10) and the partially open structure of the metal heat sink (16), when joined, form the heat pipe (cavity with 45 and cavity with 16, filled with 22), (Fig 8). 
However Jairazbhoy does not disclose an aircraft comprising a converter, an electric motor for an electric aircraft propulsion system, wherein the converter can is configured to supply the electric motor with electrical power.
Instead Walter-Robinson (In Fig 1) teaches an aircraft (10) comprising a converter (118), an electric motor (Aircraft Motor/Electronics 14) for an electric aircraft propulsion system (¶ 61, II. 11-29), wherein the converter (118) is configured to supply the electric motor (Aircraft Motor/Electronics 14) with electrical power (¶ 61, II. 1-11).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Jairazbhoy with Walter-Robinson with an aircraft comprising a converter and an electric motor for an electric aircraft propulsion system with the converter being configured to supply the electric motor with electrical power to benefit from providing regenerating power for an aircraft to sustain flight and more specifically an energy cell regeneration system for powering an electrically-powered aircraft (Walter-Robinson, ¶ 1, II. 1-4).
Regarding Claim 14, Jairazbhoy in view of Walter-Robinson discloses the limitations of Claim 13, however Walter-Robinson (In Fig 1) further teaches wherein the aircraft is an airplane (¶ 52, II. 1-6).
Regarding Claim 15, Jairazbhoy in view of Walter-Robinson discloses the limitations of Claim 13, however Walter-Robinson (In Fig 1) further teaches wherein a propeller (20) which is configured to be driven by the electric motor (¶ 57, II. 1-17).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                                                                                                                                                                                                        
/ZACHARY PAPE/Primary Examiner, Art Unit 2835